 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Louis Wikler, et al.,                           No. CV-17-02664-PHX-GMS
10                 Plaintiffs,                       ORDER
11   v.
12   Privilege Underwriters Incorporated, et al.,
13                 Defendants.
14
15
16         IT IS HEREBY ORDERED setting Oral Argument on the pending Motions,
17   (Docs. 147, 152, 154, 158, 172, 204), for March 15, 2019 at 8:30 a.m. in Courtroom 602,
18   Sandra Day O’Connor U.S. Federal Courthouse, 401 W. Washington St., Phoenix, Arizona
19   85003-2151. Each side will have fifteen (15) minutes.
20         Dated this 8th day of March, 2019.
21
22
23
24
25
26
27
28
